Opinion by
Mr. Chief Justice McBride.
The Circuit Court had no jurisdiction to allow a substitution of the copy of the amended complaint. It was the duty of the appellant to bring into the Circuit Court a perfect record. If portions of the record had been lost, it was the duty of the appellant to have applied to the Justice’s Court for leave to substitute copies before bringing up his transcript. Failing to *41do this, the Circuit Court was without jurisdiction to hear the cause: Corbitt & Macleay v. Bauer, 10 Or. 340.
Plaintiff was in the Appellate Court without a complaint, and the action was properly dismissed.
The judgment is affirmed. Affirmed.
Mr. Justice Bean, Mr. Justice Eakin and Mr. Justice McNary concur.